Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 04/28/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17116798 is acceptable and a RCE has been established.  An action on the RCE follows.

Allowable Subject Matter
The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) to US 2017/0070854 A1 (IDS).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 6, 8, 11-13, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poola et al. (US 2017/0070854 A1) (Poola herein after).

Re Claim 1, Poola discloses an apparatus comprising processing circuitry and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to (processor, [0072]-[0073]), when executed, cause the apparatus to at least: 
identify a particular wireless communication node of one or more wireless communication nodes as a beamforming node (segmenting the access points in the plurality of access point into (i) a beamforming-path set of one or more access points and (i) a non-beamforming-path set of one or more access points, wherein the beamforming-path set includes the first access point, [0043]); and 
restrict use of the particular wireless communication node for positioning purposes relative to another one of the wireless communication nodes that has not been identified as a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, [0043]).

Re Claim 2, Poola discloses the apparatus according to claim 1, wherein the computer program code instructions configured to restrict use of the particular wireless communication node for positioning purposes comprise computer program code instructions configured to cause an indication to be transmitted to a positioning system regarding the particular wireless communication node being a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, indication is inherently in frame, [0043]).

Re Claim 3, Poola discloses the apparatus according to claim 2, wherein the computer program code instructions configured to cause the indication to be transmitted to the positioning system comprise computer program code instructions configured to cause information regarding the particular wireless communication node to be transmitted to the positioning system (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, RSSI value, [0043]).

Re Claim 6, Poola discloses the apparatus according to claim 1, wherein the computer program code instructions configured to identify the particular wireless communication node as a beamforming node comprises computer program code instructions configured to receive an indication that the particular wireless communication node was identified to be a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, indication is inherently in frame, [0043]).

Re Claim 8, Poola discloses the apparatus according to claim 1, wherein the computer program code instructions configured to restrict use of the particular wireless communication node for positioning purposes comprise computer program code instructions configured to determine a position of a mobile device without reliance upon the particular wireless communication node that was identified to be a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, [0043]).

Re Claim 11, Poola discloses a method comprising: 
identifying a particular wireless communication node of one or more wireless communication nodes as a beamforming node (segmenting the access points in the plurality of access point into (i) a beamforming-path set of one or more access points and (i) a non-beamforming-path set of one or more access points, wherein the beamforming-path set includes the first access point, [0043]); and 
restricting use of the particular wireless communication node for positioning purposes relative to another one of the wireless communication nodes that has not been identified as a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, [0043]).

Re Claim 12, Poola discloses the method according to claim 11, wherein restricting use of the particular wireless communication node for positioning purposes comprises causing an indication to be transmitted to a positioning system regarding the particular wireless communication node being a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, indication is inherently in frame, [0043]).

Re Claim 13, Poola discloses the method according to claim 12, wherein restricting use of the particular wireless communication node for positioning purposes further comprises causing information regarding the particular wireless communication node to be transmitted to the positioning system (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, RSSI value, [0043]).

Re Claim 16, Poola discloses the method according to claim 11, wherein identifying the particular wireless communication node as a beamforming node comprises receiving an indication that the particular wireless communication node was identified to be a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, indication is inherently in frame, [0043]).

Re Claim 18, Poola discloses the method according to claim 11, wherein restricting use of the particular wireless communication node for positioning purposes comprises determining a position of a mobile device without reliance upon the particular wireless communication node that was identified to be a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, [0043]).

Re Claim 20, Poola discloses a computer program product comprising a non-transitory computer readable medium having program code portions stored thereon (medium, [0072]-[0073]), the program code portions being configured, upon execution, to at least: 
identify a particular wireless communication node of one or more wireless communication nodes as a beamforming node (segmenting the access points in the plurality of access point into (i) a beamforming-path set of one or more access points and (i) a non-beamforming-path set of one or more access points, wherein the beamforming-path set includes the first access point, [0043]); and 
restrict use of the particular wireless communication node for positioning purposes relative to another one of the wireless communication nodes that has not been identified as a beamforming node (identifying a location-determination subset of the obtained RSSI values at least in part by including in the location-determination subset the RSSI values respectively associated with the frames in the plurality of frames that were received by the one or more access points in the non-beamforming-path set, [0043]).

Allowable Subject Matter
Claims 4-5, 7, 9-10, 14-15, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631